Citation Nr: 1235896	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  08-20 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased evaluation for an anxiety disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran has raised a claim to reopen the issue of entitlement to service connection for a cervical disorder.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDING OF FACT

In September 2012, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id. 

In September 2012, the appellant submitted a statement to VA wherein he stated he wished to withdraw the appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


